Colt, J.
These notes were made before the St. of 1874, .. 404, and are governed by the rule by which it has been held in this Commonwealth, in order to give validity in some form to promissory notes and negotiable instruments, upon which parties have placed their signatures irregularly, that a person who is not the payee, and who writes his name on the back of a negotiable note at its inception and before its delivery, is liable as an original promisor. Union Bank v. Willis, 8 Met. 504. Clapp v. Rice, 13 Gray, 403.
*548The plaintiff, at the time these notes were taken by him, had no knowledge of any restriction by the by-laws upon the power of the treasurer of the Stevens Machine Company to give the notes of the corporation; or that the defendant Page only put his name on the notes as president or director of the company, in approval of the treasurer’s act in giving them, and not with the intention of adding his private responsibility to the security of the notes. The plaintiff is an honest holder for value, without notice of the treasurer’s misconduct. The fact that Page’s name was on these notes before they were delivered to the plaintiff is conclusive of the legal character, and effect of his contracts, and paroi evidence is not admissible to control the effect. Essex Company v. Edmands, 12 Gray, 273. Wright v. Morse, 9 Gray, 337. Exceptions overruled.